DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 07/06/2022. As directed by the amendment: claims 1-2, 9-10, and 16 have been amended and claims 17-20 remain withdrawn.  Thus, claims 1-16 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 07/06/2022, with respect to the USC 103 rejections have been fully considered and are persuasive. The applicant has amended the independent claims to include “an external tubular component covering the slittable pull ring such that the lattice is encapsulated between the tubular liner and the external tubular component”. The applicant argues that this limitation is not taught by the combination of Majercak (US 20180250150 A1) and Wendlandt (US 6517477 B1). The examiner agrees. Furthermore, the applicant argues that with this new limitation the combination of Majercak and Wendlandt is improper with the combination of the suction ring of Wendlandt with the reinforcement ring of Majercak as covering the suction ring of Wendlandt with the outer sheath matrix of Majercak would render the catheter introducer system inoperative for its intended purpose. The examiner agrees. The applicant also argues in regards to Wendlandt that the push-pull wires of Wendlandt pass through the suction ring, rather than connect to the suction ring and that is how the suction ring of Wendlandt is not a pull ring. The examiner respectfully disagrees as the claims do not limit the pull ring to be directly coupled to the deflection wire, only coupled, therefore pull wires passing through the pull ring are coupled to the pull ring. The applicant further argues that Kuniyasu does not disclose an external tubular component covering the slittable pull ring such that the lattice is encapsulated between the tubular liner and external tubular component. The examiner disagrees as Kuniyasu teaches an external tubular component 130 (see Fig. 9A) over the pull ring 153 (see Fig. 9A).  However, upon further consideration, a new ground of rejection is made in view of Majercak in view of Smith et al (US 20130096587 A1) and Kuniyasu et al (US 20200046387 A1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Majercak et al (US 20180250150 A1), herein referenced to as “Majercak” in view of Smith et al (US 20130096587 A1), herein referenced to as “Smith” and Kuniyasu et al (US 20200046387 A1), herein referenced to as “Smith”. 
In regards to claim 1, Majercak discloses: A catheter shaft 20 (see Figs. 1, 12B, and 18, [0032]), comprising: a tubular liner 1204 (see Fig. 18, [0066]) extending along a central axis LA (see Fig. 1, [0032]); a deflection wire 1202 (see Fig. 18, [0066]) extending along the tubular liner 1204; and a slittable pull ring 1200 (see Fig. 18. [0066]) mounted on the tubular liner 1204 and coupled to the deflection wire 1202, wherein the slittable pull ring 1200 includes an annular wall (see Fig. 18, [0066]) around the central axis LA, wherein the annular wall (see [0066]) includes a mesh region (see Fig. 18, [0066], the region that includes the holes 1206) having ring holes 1206 (see Fig. 18, [0066]) arranged along an axis LA. Majercak does not explicitly disclose: a tubular braid extending along the central axis, the pull ring distal to the tubular braid, and the mesh region having a lattice formed from columns of ring holes arranged along a respective axes extending parallel to the central axis between a proximal edge and a distal edge of the annular wall, and wherein adjacent columns of ring holes in the lattice are offset from each other in a circumferential and an axial direction, and an external tubular component covering the slittable pull ring such that the lattice is encapsulated between the tubular liner and the external tubular component. 
However, a variant embodiment of Majercak in the same field of invention teaches: further comprising a tubular braid 632 (see Fig. 12B, [0033] and [0059], equivalent of 51 in Fig. 1) extending along the central axis LA.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified one embodiment of Majercak (fig. 18) to incorporate the teachings of a second embodiment of Majercak (fig. 12B) and have a catheter with a tubular braid. Motivation for such can be found in Majercak as the tubular braid would be collapsible and would add the benefit of shortening the entire device while outside the body, making the device easier to manage (see [0030]). 	
The combination of embodiments of Majercak further teaches: wherein the pull ring 1200 is distal to the tubular braid 632 (see Figs. 12B and 18, where 630 is comparable to 1204 thus would make the pull ring 1200 distal to 632).
The language, "slittable pull ring," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Majercak meets the structural limitations of the claim, and is capable of the pull ring being slit or cut as it is fashioned from a “polymer, metal, or metal alloy” (see [0066]) similar to the material used to fashion the applicant’s pull ring “similar materials, e.g. both from stainless steel or a shape memory alloy” (see [0033] of applicant’s specification). 
The combination of embodiments of Majercak does not explicitly teach: the mesh region having a lattice formed from columns of ring holes arranged along a respective axes extending parallel to the central axis between a proximal edge and a distal edge of the annular wall, and wherein adjacent columns of ring holes in the lattice are offset from each other in a circumferential and an axial direction, and an external tubular component covering the slittable pull ring such that the lattice is encapsulated between the tubular liner and the external tubular component.
However, Smith in a similar field of invention teaches a catheter shaft (see Fig. 7B) with a pull ring 702 (see Fig. 7B, a pull ring it is a ring-like shape that is capable of flexing and pulling in different directions). Smith further teaches: the mesh region region with cuts 708 (see Fig. 7B) having a lattice 708 and 712 formed from columns of ring holes 708 (see Fig. 7B, [0052], there are multiple holes, at least 3 arranged along a column, additionally the holes are on the ring, hence ring holes, and the holes have a circular shaped portion, a “ring”) arranged along a respective axes along axes around the circumference of the pull ring 702 extending parallel to the central axis central axis that runs through the center of the ring between a proximal edge (rightmost end of 702) and a distal edge (leftmost end of 702) of the annular wall the wall that forms 702, and wherein adjacent columns of ring holes 702 in the lattice 702 and 712 are offset from each other in a circumferential and an axial direction (see Fig. 7B, the columns are offset from one another). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Majercak to incorporate the teachings of Smith and have a catheter shaft with the mesh region having a lattice formed from columns of ring holes arranged along a respective axes extending parallel to the central axis between a proximal edge and a distal edge of the annular wall, and wherein adjacent columns of ring holes in the lattice are offset from each other in a circumferential and an axial direction. Motivation for such can be found in Smith as this pattern of cuts reduces the bending stiffness of the tube and increases trackability (see [0089]). 
The combination of Majercak and Smith does not explicitly teach: and an external tubular component covering the slittable pull ring such that the lattice is encapsulated between the tubular liner and the external tubular component.
However, Kuniyasu in a similar field of invention teaches a catheter 120 (see Fig. 8), a pull ring 153 (see Fig. 9A) and a tubular braid 110 (see Fig. 9A). Kuniyasu further teaches: an external tubular component 130 (see Fig. 9A, [0062]) covering the slittable pull ring 155 such that the pull ring 155 is encapsulated between the tubular liner 110 and the external tubular component 130 (see Fig. 9A, 155, the pull ring is between 130 and 110). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Majercak and Smith to incorporate the teachings of Kuniyasu and have the catheter shaft include a external tubular component covering the slittable pull ring such that the lattice is encapsulated between the tubular liner and the external tubular component. Motivation for such can be found in Kuniyasu as this external tubular component is configured to easily advance through the inside of a blood vessel with a tapered front end (see [0045]). 
The combination of Majercak, Smith, and Kuniyasu further teaches: lattice (the combination between Majercak and Smith has lattice of ring holes on the pull ring) is encapsulated between the tubular liner and the external tubular component (the combination of Majercak, Smith, and Kuniyasu have the pull ring between the tubular liner and external tubular component, and since the lattice is in the pull ring, the lattice would be between the tubular liner and external tubular component). 
In regards to claim 2, the combination of Majercak, Smith, and Kuniyasu teaches: the catheter shaft of claim 1. Majercak further teaches: wherein the proximal edge (see annotated Fig. 12B below) of the annular wall the annular wall of 602 (see Fig. 12B, [0059]) is distal to a distal end (see annotated Fig. 12B below) of the tubular braid 632.
 
    PNG
    media_image1.png
    262
    777
    media_image1.png
    Greyscale

In regards to claim 9, Majercak discloses: A lead delivery catheter (see Figs. 1, 12B, and 18), comprising: a catheter shaft 20 (see Figs. 1, 12B, and 18, [0032]) including a tubular liner 1204 (see Fig. 18, [0066]) extending along a central axis LA (see Fig. 1, [0032]), a deflection wire 1202 (see Fig. 18, [0066]) extending along the tubular liner 1204, and and a slittable pull ring 1200 (see Fig. 18. [0066]) mounted on the tubular liner 1204 and coupled to the deflection wire 1202, wherein the slittable pull ring 1200 includes an annular wall (see Fig. 18, [0066]) around the central axis LA, wherein the annular wall (see [0066]) includes a mesh region (see Fig. 18, [0066], the region that includes the holes 1206) having ring holes 1206 (see Fig. 18, [0066]) arranged along an axis LA; and a handle 22 (see Figs. 1 – 2, [0041]) coupled to the catheter shaft 20 to apply tension to the deflection wire 1202 (the pull wires are coupled to the handle) to deflect the catheter shaft. Majercak does not explicitly disclose: a tubular braid extending along the central axis, the pull ring distal to the tubular braid, and the mesh region having a lattice formed from columns of ring holes arranged along a respective axes extending parallel to the central axis between a proximal edge and a distal edge of the annular wall, and wherein adjacent columns of ring holes in the lattice are offset from each other in a circumferential and an axial direction, and an external tubular component covering the slittable pull ring such that the lattice is encapsulated between the tubular liner and the external tubular component. 
However, a variant embodiment of Majercak in the same field of invention teaches: further comprising a tubular braid 632 (see Fig. 12B, [0033] and [0059], equivalent of 51 in Fig. 1) extending along the central axis LA.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified one embodiment of Majercak (fig. 18) to incorporate the teachings of a second embodiment of Majercak (fig. 12B) and have a catheter with a tubular braid. Motivation for such can be found in Majercak as the tubular braid would be collapsible and would add the benefit of shortening the entire device while outside the body, making the device easier to manage (see [0030]). 	
The combination of embodiments of Majercak further teaches: wherein the pull ring 1200 is distal to the tubular braid 632 (see Figs. 12B and 18, where 630 is comparable to 1204 thus would make the pull ring 1200 distal to 632).
The language, "slittable pull ring," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Majercak meets the structural limitations of the claim, and is capable of the pull ring being slit or cut as it is fashioned from a “polymer, metal, or metal alloy” (see [0066]) similar to the material used to fashion the applicant’s pull ring “similar materials, e.g. both from stainless steel or a shape memory alloy” (see [0033] of applicant’s specification). 
The combination of embodiments of Majercak does not explicitly teach: the mesh region having a lattice formed from columns of ring holes arranged along a respective axes extending parallel to the central axis between a proximal edge and a distal edge of the annular wall, and wherein adjacent columns of ring holes in the lattice are offset from each other in a circumferential and an axial direction, and an external tubular component covering the slittable pull ring such that the lattice is encapsulated between the tubular liner and the external tubular component.
However, Smith in a similar field of invention teaches a catheter shaft (see Fig. 7B) with a pull ring 702 (see Fig. 7B, a pull ring it is a ring-like shape that is capable of flexing and pulling in different directions). Smith further teaches: the mesh region region with cuts 708 (see Fig. 7B) having a lattice 708 and 712 formed from columns of ring holes 708 (see Fig. 7B, [0052], there are multiple holes, at least 3 arranged along a column, additionally the holes are on the ring, hence ring holes, and the holes have a circular shaped portion, a “ring”) arranged along a respective axes along axes around the circumference of the pull ring 702 extending parallel to the central axis central axis that runs through the center of the ring between a proximal edge (rightmost end of 702) and a distal edge (leftmost end of 702) of the annular wall the wall that forms 702, and wherein adjacent columns of ring holes 702 in the lattice 702 and 712 are offset from each other in a circumferential and an axial direction (see Fig. 7B, the columns are offset from one another). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Majercak to incorporate the teachings of Smith and have a catheter shaft with the mesh region having a lattice formed from columns of ring holes arranged along a respective axes extending parallel to the central axis between a proximal edge and a distal edge of the annular wall, and wherein adjacent columns of ring holes in the lattice are offset from each other in a circumferential and an axial direction. Motivation for such can be found in Smith as this pattern of cuts reduces the bending stiffness of the tube and increases trackability (see [0089]). 
The combination of Majercak and Smith does not explicitly teach: and an external tubular component covering the slittable pull ring such that the lattice is encapsulated between the tubular liner and the external tubular component.
However, Kuniyasu in a similar field of invention teaches a catheter 120 (see Fig. 8), a pull ring 153 (see Fig. 9A) and a tubular braid 110 (see Fig. 9A). Kuniyasu further teaches: an external tubular component 130 (see Fig. 9A, [0062]) covering the slittable pull ring 155 such that the pull ring 155 is encapsulated between the tubular liner 110 and the external tubular component 130 (see Fig. 9A, 155, the pull ring is between 130 and 110). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Majercak and Smith to incorporate the teachings of Kuniyasu and have the catheter shaft include a external tubular component covering the slittable pull ring such that the lattice is encapsulated between the tubular liner and the external tubular component. Motivation for such can be found in Kuniyasu as this external tubular component is configured to easily advance through the inside of a blood vessel with a tapered front end (see [0045]). 
The combination of Majercak, Smith, and Kuniyasu further teaches: lattice (the combination between Majercak and Smith has lattice of ring holes on the pull ring) is encapsulated between the tubular liner and the external tubular component (the combination of Majercak, Smith, and Kuniyasu have the pull ring between the tubular liner and external tubular component, and since the lattice is in the pull ring, the lattice would be between the tubular liner and external tubular component). 
In regards to claim 10, the combination of Majercak, Smith, and Kuniyasu teaches: the lead delivery catheter shaft of claim 9. Majercak further teaches: wherein the proximal edge (see annotated Fig. 12B below claim 2) of the annular wall the annular wall of 602 (see Fig. 12B, [0059]) is distal to a distal end (see annotated Fig. 12B below claim 2) of the tubular braid 632.
In regards to claims 3 and 11, the combination of Majercak, Smith, and Kuniyasu teaches: the catheter shaft of claim 2 or the lead delivery catheter of claim 10, see 103 rejection above. Majercak and Smith does not does not explicitly teach: wherein the tubular braid includes a plurality of strands interlaced around a plurality of braid holes arranged around the central axis in the same pattern as the ring holes.
However, Kuniyasu further teaches in a similar field of invention teaches a catheter 120 (see Fig. 8), a pull ring 155 (see Fig. 9E), a tubular braid 110 (see Fig. 9A), and ring holes (see annotated Fig. 9E below). Kuniyasu further teaches: wherein the tubular braid 110 includes a plurality of strands (see annotated Fig. 9A below) interlaced around a plurality of braid holes (see annotated Fig. 9A below) arranged around the central axis (see annotated Figs. 9A/E below). Kuniyasu does not explicitly teach: such that a braid porosity of the tubular braid is within +/- 20% of a mesh porosity of the mesh region.  

    PNG
    media_image2.png
    240
    629
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    279
    614
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the combination device of Majercak, Smith, and Kuniyasu to have a braid porosity of the tubular braid is within +/- 20% of a mesh porosity of the mesh region since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the combination device of Majercak, Smith, and Kuniyasu would not operate differently with a braid porosity of the tubular braid is within +/- 20% of a mesh porosity of the mesh region. Further, applicant places no criticality on the range claimed, see [0045] of the applicant’s specification as it is simply stated that “the pattern similarity may result in the pull ring 208 and the tubular braid 304 having a same porosity, or respective porosities that are within +/- 20% of each other.
In regards to claims 4 and 12, the combination of Majercak, Smith, and Kuniyasu teaches: The catheter shaft of claim 3 or the lead delivery catheter of claim 11, see 103 rejection above. Kuniyasu further teaches: wherein the plurality of strands (see annotated Fig. 9A below claim 3) have a strand thickness (as strands that have a thickness). The combination of Majercak, Smith, and Kuniyasu does not explicitly teach: and wherein adjacent ring holes of the columns of ring holes are separated from each other by an edge-to-edge distance less than twice the strand thickness.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Majercak, Smith, and Kuniyasu to have wherein adjacent ring holes of the three or more ring holes are separated from each other by an edge-to-edge distance less than twice the strand thickness since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Majercak and Kuniyasu would not operate differently with wherein adjacent ring holes of the three or more ring holes are separated from each other by an edge-to-edge distance less than twice the strand thickness. Further, applicant places no criticality on the range claimed, simply indicating that the claimed dimensions are “in an embodiment” (see [0046). 
In regards to claims 5 and 13, the combination of Majercak, Smith, and Kuniyasu teaches: The catheter shaft of claim 4 or the lead delivery catheter of claim 12, see 103 rejection above. The combination of Majercak, Smith, and Kuniyasu does not explicitly teach: wherein a wall thickness of the annular wall is less than or equal to the strand thickness.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Majercak, Smith, and Kuniyasu to have wherein a wall thickness of the annular wall is less than or equal to the strand thickness since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Majercak, Smith and Kuniyasu would not operate differently with wherein a wall thickness of the annular wall is less than or equal to the strand thickness. Further, applicant places no criticality on the range claimed, simply indicating that the device “may” have the claimed dimensions (see [0040]).
Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Majercak in view of Smith and Kuniyasu as applied to claims 1 and 9 respectively above, and further in view of Sheps et al (US 20140309661 A1), herein referenced to as “Sheps”.
In regards to claims 6 and 14, the combination of Majercak, Smith, and Kuniyasu teaches: the catheter shaft of claim 1 or the lead delivery catheter of claim 9, see 102 rejection above. The combination of Majercak, Smith, and Kuniyasu does not explicitly teach: wherein the slittable pull ring includes a solid region circumferentially between a first lateral boundary of the mesh region and a second lateral boundary of the mesh region, and wherein the deflection wire is attached to the solid region. 
However, Sheps in a similar field of invention teaches delivery catheter (see Fig. 20), a pull ring 11 (see Fig. 20), a mesh region (see annotated Fig. 20 below), and a deflection wire 29b (see Fig. 20). Sheps further teaches: wherein the slittable pull ring 11 includes a solid region 2602b (see Fig. 20, [0357]) circumferentially between a first lateral boundary (see annotated Fig. 20 below) of the mesh region and a second lateral boundary (see annotated Fig. 20 below) of the mesh region, and wherein the deflection wire 29b is attached to the solid region 2602b (see Fig. 20, [0357], the wire is attached to the solid region). 

    PNG
    media_image4.png
    623
    825
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Majercak, Smith, and Kuniyasu to incorporate the teachings of Sheps and have a pull ring that includes a solid region circumferentially between a first lateral boundary of the mesh region and a second lateral boundary of the mesh region, and wherein the deflection wire is attached to the solid region. Motivation for such can be found in Sheps as this solid region provides a strong coupling between the deflection wires and the pull ring and allows for strong tensile forces on the pull ring and large angle of steering (see [0357]).
In regards to claims 7 and 15, the combination of Majercak, Smith, Kuniyasu, and Sheps teaches: the catheter shaft of claim 6 or the lead delivery catheter of claim 15, see 103 rejection above. The combination of Majercak, Smith, Kuniyasu, and Sheps fails to explicitly teach: wherein the deflection wire has a wire width, and wherein the solid region has a circumferential width greater than the wire width and less than twice the wire width.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Majercak, Smith, Kuniyasu, and Sheps to have wherein the deflection wire has a wire width, and wherein the solid region has a circumferential width greater than the wire width and less than twice the wire width since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Majercak, Smith and Sheps would not operate differently with wherein the deflection wire has a wire width, and wherein the solid region has a circumferential width greater than the wire width and less than twice the wire width. Further, applicant places no criticality on the range claimed, simply indicating that the device “may be” within the claimed range (see [0044]).
In regards to claims 8 and 16, the combination of Majercak, Smith, Kuniyasu, and Sheps teaches: the catheter shaft of claim 6 or the lead delivery catheter of claim 15, see 103 rejection above. Majercak further discloses: comprising a second deflection wire 1202 (see Fig. 18, [0066], there are two deflection wires) extending along the tubular liner 1204, wherein the second deflection wire 1202 is attached to the slittable pull ring 1200. The combination of Majercak and Smith does not explicitly teach: at a second solid region diametrically opposed to the solid region.
However, Sheps further teaches: the second deflection wire 29a (see Fig. 20, [0189]) is attached to the slittable pull ring 11 at a second solid region 2602a (see Fig. 20, [0189]) diametrically opposed to the solid region 2602b. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771